Exhibit 10.3

TREX COMPANY, INC.

2014 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

PERFORMANCE-BASED VESTING

Trex Company, Inc., a Delaware corporation (the “Company”), hereby grants
restricted stock units (“RSUs”) relating to its common stock, $.01 par value
(the “Stock”), to the Grantee named below, subject to the vesting conditions set
forth in the attachment. Additional terms and conditions of the grant are set
forth in this cover sheet, in the attachment and in the Company’s 2014 Stock
Incentive Plan (the “Plan”).

 

Grant Date:

 

Name of Grantee:

 

Target Number of RSUs Covered by Grant:

 

Maximum Number of RSUs Covered by Grant:

 

Vesting Schedule:

 

 

Vesting Date

     Target
# of RSUs        Maximum
# of RSUs        201___                                                       
    

 

 

      

 

 

     201___                  

 

 

      

 

 

     201___                  

 

 

      

 

 

    

The actual vesting date each year shall be the date of the first regularly
scheduled Compensation Committee meeting held in that year.

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan. You acknowledge that you
have carefully reviewed the Plan, and agree that unless otherwise specifically
provided herein, the Plan will control in the event any provision of this
Agreement should appear to be inconsistent.

 

Grantee:          (Signature)    Company:          William R. Gupp, Senior Vice
President, General Counsel and Secretary   

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

TREX COMPANY, INC.

2014 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

PERFORMANCE-BASED VESTING

 

Restricted Stock Units    This grant is an award of up to the maximum number of
RSUs set forth on the cover sheet, and subject to the vesting and other
conditions described below (the “RSUs”). Each RSU represents the right to
receive one share of Stock, subject to the terms and conditions set forth in
this Agreement and the Plan. Your RSUs may not be transferred, assigned, pledged
or hypothecated, whether by operation of law or otherwise, nor may the RSUs be
made subject to execution, attachment or similar process. Vesting    The actual
number of RSUs that will vest each year, if any, will be determined based on the
Company’s attainment of the performance goals set forth on Schedule A for the
time periods indicated; provided that you continue to provide services to the
Company or a Subsidiary as an employee or a Service Provider (“Services”) on
each such vesting date. Each year, on the vesting date referred to on the cover
sheet, the actual performance multiple, as referred to on the attached Schedule
A, shall be applied to the Target # of RSUs set forth on the cover sheet to
determine the actual number of RSUs that shall vest (which in no event shall be
more than the Maximum Number of RSUs set forth on the cover sheet), with any
fractional RSUs being rounded to the nearest whole number. Delivery    As soon
as practicable following the vesting of the RSUs hereunder, the Company will
issue to you a share certificate for the shares of Stock to which such vested
RSUs relate. In the alternative, the Company may use the book-entry method of
share recordation to indicate your share ownership. You will have no further
rights with regard to a RSU once the share of Stock related to such RSU has been
issued. Early Vesting    Upon the termination of your Services, other than by
reason of your death, Disability, Retirement, or termination by the Company
without “Cause” or at your election with “Good Reason,” any RSUs that have not
vested hereunder shall immediately be deemed forfeited.    In the event of the
termination of your Services because of your death, Disability, Retirement, or
termination by the Company without “Cause” or at your election with “Good
Reason”, any RSUs that have not vested hereunder shall immediately become fully
vested. (For purposes of clarification, these vesting provisions apply
notwithstanding any different vesting provision in the Plan.) As a condition to
such RSUs vesting upon your termination of employment by the Company without
“Cause” or at your election with “Good Reason”, you must first execute a written
release and agreement provided by the Company and not revoke such release and
agreement within the time permitted therein for such revocation.    “Cause”
means one of the following reasons for which your employment with the Company is
terminated: (1) Your willful or grossly negligent misconduct that is materially
injurious to the Company; (2) Your embezzlement or misappropriation of funds or
property of the Company; (3) Your conviction of a felony or the entrance of a
plea of guilty or nolo contendere to a felony; (4) Your conviction of any crime
involving fraud, dishonesty, moral turpitude or breach of trust or the entrance
of a plea of guilty or nolo contendere to such a crime; or (5) Your willful
failure or refusal by you to devote your full business time (other than on
account of disability or approved leave) and attention to the performance of
your duties and responsibilities if such breach has not been cured within 15
days after written notice thereof is given to you by the Board of Directors.



--------------------------------------------------------------------------------

Early Vesting    “Good Reason” shall exist upon: (1) a material and adverse
change in your status or position(s) as an officer or management employee of the
Company, including, without limitation, any adverse change in your status or
position as an employee of the Company as a result of a material diminution in
your duties or responsibilities (other than, if applicable, any such change
directly attributable to the fact that the Company is no longer publicly owned)
or the assignment to you of any duties or responsibilities which are materially
inconsistent with such status or position(s) (other than any isolated and
inadvertent failure by the Company that is cured promptly upon your giving
notice), or any removal of you from or any failure to reappoint or reelect you
to such position(s) (except in connection with your termination other than for
Good Reason); (2) a 10% or greater reduction in your aggregate base salary and
targeted bonus, other than any such reduction proportionately consistent with a
general reduction of pay across the executive staff as a group, as an economic
or strategic measure due to poor financial performance by the Company; (3) the
failure by the Company to continue in effect any material employee benefit plan
(excluding any equity compensation plan) in which you are participating (or
plans providing you with similar benefits that are not materially reduced in the
aggregate) other than as a result of the normal expiration of any such plan in
accordance with its terms; or the taking of any action, or the failure to act,
by the Company or any successor which would adversely affect your continued
participation in any of such plans on at least as favorable a basis to you or
which would materially reduce your benefits under any of such plans;
(4) Company’s requiring you to be based at an office that is both more than 50
miles from where your office is located and further from your then current
residence; or (5) a material breach by the Company of any agreement with you;
provided, however, that if any of the conditions exists, you must provide
written notice to the Company no more than ninety (90) calendar days following
the initial existence of the condition and your intention to terminate your
employment for Good Reason. Upon such notice, the Company shall have a period of
thirty (30) calendar days during which it may remedy the condition and, if the
Company fails to remedy such condition, you terminate your Services within
ninety (90) calendar days following such failure.    In the event of a Change in
Control, any RSUs that have not vested hereunder shall immediately become fully
vested. “Change in Control” shall have the meaning given to such term in the
Change in Control Severance Agreement between you and the Company, provided that
in all cases such Change in Control constitutes a “change in control event”
within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(i).   
Notwithstanding the foregoing or any other provision herein to the contrary,
RSUs shall also vest according to the terms and conditions, if so provided, in
any separate agreement between you and the Company, including but not limited to
any Employment Agreement, Severance Agreement or Change in Control Severance
Agreement.    In the event a RSU vests early (under any circumstance), it shall
vest at the “Target” amount (and not the “Maximum” amount) (regardless of the
amount of the relevant performance period that precedes such event or the level
of performance to date). Withholding Taxes    You agree, as a condition of this
grant, that you will make acceptable arrangements to pay any withholding or
other taxes that may be due as a result of vesting in RSUs (including any
employment taxes that may become payable if you become eligible for Retirement
prior to the end of the performance period for the RSUs) or delivery of Stock
acquired under this grant. In the event that the Company determines that any
federal, state, local or foreign tax or withholding payment is required relating
to the vesting in RSUs or delivery of shares arising from this grant, the
Company shall have the right to require such payments from you, withhold shares
that would otherwise have been issued to you under this Agreement or withhold
such amounts from other payments due to you from the Company or any Affiliate.
Retention Rights    This Agreement does not give you the right to be retained by
the Company in any capacity. The Company reserves the right to terminate your
service with the Company at any time and for any reason. Shareholder Rights   
Except as provided in the following paragraph, you do not have any of the rights
of a shareholder with respect to the RSUs.



--------------------------------------------------------------------------------

   If, prior to the vesting date, the Company declares a cash dividend on the
Stock, you will be credited with dividend equivalents in an amount determined
based on the dividends that you would have received, had you held shares of
Stock equal to the vested number of your RSUs from the date of your award to the
date of the distribution of shares of Stock following the vesting of your RSUs,
and assuming that the dividends were reinvested in Stock (and any dividends on
such shares were reinvested in Stock). Any such dividend equivalents will be
subject to the same vesting conditions as the shares represented by your RSUs
and, in the event of vesting of your RSUs, credited dividend equivalents will be
settled as soon as practicable thereafter in cash. Adjustments    In the event
of a stock split, a stock dividend or a similar change in the Stock, the number
of RSUs covered by this grant shall be adjusted (and rounded down to the nearest
whole number) pursuant to the Plan. Your RSUs shall be subject to the terms of
the agreement of merger, liquidation or reorganization in the event the Company
is subject to such corporate activity. Applicable Law    This Agreement will be
interpreted and enforced under the laws of the State of Delaware, other than any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. Section 409A    To the extent applicable, the RSUs granted
under this Agreement are intended to comply with Section 409A of the Internal
Revenue Code and the regulations and other guidance promulgated thereunder
(collectively, “Section 409A”). The provisions of this paragraph shall qualify
and supersede all other provisions of this Agreement and the Plan as necessary
to fulfill the foregoing intent. In furtherance of the foregoing, any RSUs that
accelerate and vest upon a termination of Services hereunder and that are
otherwise subject to Section 409A shall accelerate and vest upon such a
termination of Services solely if such termination constitutes a “separation
from service” within the meaning of Section 409A. Additionally, if at the time
of any such separation from service you are entitled to accelerated vesting of
any RSUs granted hereunder and are also a “specified employee” (within the
meaning of Section 409A and as determined by the Company) and such RSUs granted
hereunder may not be settled without subjecting you to additional tax, interest
and/or penalties under Section 409A, then such RSUs shall accelerate and vest
upon your separation from service but shall not settle until the earlier of
(i) your death or (ii) the first business day of the seventh (7th) month
immediately following your separation from service. For purposes of
Section 409A, each tranche of RSUs granted hereunder shall be treated as a
separate payment and not as one of a series of payments treated as a single
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii). The
Plan
   The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.    This Agreement and the Plan constitute the
entire understanding between you and the Company regarding this grant of RSUs.
Any prior agreements, commitments or negotiations concerning this grant are
superseded. Consent to Electronic Delivery    The Company may choose to deliver
certain statutory materials relating to the Plan in electronic form. By
accepting this grant you agree that the Company may deliver the Plan prospectus
and the Company’s annual report to you in an electronic format. If at any time
you would prefer to receive paper copies of these documents, as you are entitled
to receive, the Company would be pleased to provide copies. Please contact the
Director of Human Resources to request paper copies of these documents.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.